Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest the invention as claimed, including wherein for each of the first and second fixing elements, the through holes of the plate of the first end fitting have axes of revolution forming an angle between 10 and 45 degrees with a vertical median plane, the vertical median plane separating the aircraft pylon into two symmetrical parts from each other.  By contrast, Foyer et al. (US 20100133376 A1) discloses an assembly comprising an aircraft pylon attached to an engine by means of an engine attachment, the aircraft pylon comprising a vertical median plane separating the aircraft pylon into two symmetrical parts from each, the engine attachment comprising a first end fitting having a plate configured to be pressed against a contact surface of the pylon, the plate being tapered in a range of 5 to 15 degrees, fixing elements configured to link the first end fitting and the pylon, including first and second fixing elements positioned between wings of the first end fitting, through holes provided in the plate of the first end fitting for the fixing elements, wherein, each of the first and second fixing elements, the though holes of the plate of the first end fitting have axes of revolution parallel with the vertical median plane.  However, Foyer et al. fails to mention the through holes of the first end fitting for each of the fixing elements being angled in a range of 10 to 45 degrees.  Therefore, it would have not been obvious to incorporate prior which disclose engine attachment to aircraft pylons, in particular engine attachment that utilize fixing elements in the manner as described above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
	
/Richard R. Green/Primary Examiner, Art Unit 3647